                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


AKEBIA THERAPEUTICS, INC.,

                 Plaintiff,                                Civil Action No. 19-12132-ADB

 v.

ALEX M. AZAR II, in his official capacity as
Secretary of Health and Human Services;
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES;
SEEMA VERMA in her official capacity as
Administrator of the CENTERS FOR
MEDICARE & MEDICAID SERVICES;
CENTERS FOR MEDICARE & MEDICAID
SERVICES,

                 Defendants.



      DECLARATION OF ALEXANDER R. WHITE IN SUPPORT OF DEFENDANTS’
      MOTION TO DISMISS AND OPPOSITION TO PLAINTIFF’S MOTION FOR A
                        PRELIMINARY INJUNCTION


        I, Alexander R. White, state the following under penalty of perjury pursuant to 28 U.S.C.

§ 1746. I am an Attorney with the Office of the General Counsel, CMS Division, Department of

Health and Human Services. I make the statements herein based on my personal knowledge.

       1.   Attached hereto as Exhibit A is a true and correct copy of Chapter 6 of the Medicare

Prescription Drug Benefit Manual.

       2.   Attached hereto as Exhibit B is a true and correct copy of the Oxford English

Dictionary definition of the noun “product,” accessed on November 15, 2019.
     3.   Attached hereto as Exhibit C is a true and correct copy of the Centers for Disease

Control and Prevention webpage titled “About Fluoride,” accessed on November 27, 2019.

     4.   Attached hereto as Exhibit D is a true and correct copy of the Oxford English

Dictionary definition of the noun “preparation,” accessed on November 18, 2019.

     5.   Attached hereto as Exhibit E is a true and correct copy of the Merck Manual,

Consumer Edition web page titled “Overview of Electrolytes,” accessed on November 27, 2019.

     6.   Attached hereto as Exhibit F is a true and correct copy of the Akebia Therapeutics,

Inc., press release dated November 12, 2019, titled “Akebia Secures $100 Million Non-Dilutive

Term Loan Financing, Reports Third Quarter 2019 Financial Results.”

     7.   Attached hereto as Exhibit G is a true and correct copy of the Akebia Therapeutics,

Inc., Form 10-Q for the quarter ended September 30, 2019.

     8.   Attached hereto as Exhibit H is a true and correct copy of the CMS manual titled

“Parts C & D Enrollee Grievances, Organization/Coverage Determinations, and Appeals

Guidance.”

     9.   Attached hereto as Exhibit I is a true and correct copy of the Keryx

Biopharmaceuticals, Inc., Form 10-Q for the quarter ended September 30, 2018.

     10. Attached hereto as Exhibit J is a true and correct copy of the CMS document titled

“Formulary Reference File Frequently Asked Questions” dated April 8, 2014.



Executed on December 3, 2019


                                                    /s/ Alexander R. White
                                                    Alexander R. White




                                                2
                                 CERTIFICATE OF SERVICE

        I, Erin E. Brizius, Assistant United States Attorney, hereby certify that this document filed
through the ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants.

                                                      /s/ Erin E. Brizius
                                                      Erin E. Brizius
                                                      Assistant United States Attorney
Dated: December 3, 2019




                                                 3
